                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IBUKUN OLOWA WASHINGTON,                     §
     PLAINTIFF,                              §
                                             §
V.                                           §        CASE NO. 3:16-CV-1374-M-BK
                                             §
MICHAEL MACKEY, ET AL.,                      §
    DEFENDANTS.                              §

     ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE
       United States Magistrate Judge Renée Harris Toliver made Findings, Conclusions and a

Recommendation in this case. No objections were filed. The Court reviewed the proposed

Findings, Conclusions and Recommendation for plain error. Finding none, the Court accepts the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       Defendants Mackey, Garza, Madyun, and Garza’s Motion to Dismiss Plaintiff’s Second

Amended Complaint, Doc. 50, is GRANTED, and all claims against them are DISMISSED

WITH PREJUDICE. Washington’s claims against the remaining Defendants are

SUMMARILY DISMISSED. Washington’s Motion for Partial Summary Judgement, Doc. 54,

is DENIED as moot. Washington’s Motion for Leave to File Third Amended Complaint, Doc.

45, is DENIED as futile.

       SO ORDERED this 27th day of February, 2019.
